Citation Nr: 1207950	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  09-12 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel



INTRODUCTION

The Veteran had active military service from September 1942 to July 1946.  He died in November 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appellant initially requested a hearing before a Veterans Law Judge, but then withdrew her request through written correspondence, dated in July and August 2009.  Accordingly, the Board will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (e) (2011).

In March 2011, the Board remanded this issue to provide the appellant with notice in accordance with Hupp v. Nicholson, 21 Vet. App. 342 (2007) and to obtain a VA medical opinion.  A review of the record reflects substantial compliance with the Board's Remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board's Remand also instructed that a statement of the case (SOC) be issued for the issue of entitlement to extension of death pension benefits from December 1, 2008.  That issue was to be returned to the Board only if the appellant submitted a timely substantive appeal.  In November 2011, the RO issued an SOC, and the appellant did not then submit a substantive appeal.  Thus, the issue of entitlement to extension of death pension benefits from December 1, 2008, is not before the Board.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran died on November [redacted], 2007, at the age of 87 from emphysema.
2.  At the time of the Veteran's death, service connection had been established for inactive pleurisy and tuberculosis with effusion, evaluated as 60% disabling from July 10, 1946 to January 13, 1948; as 10 percent disabling from January 14, 1948 to July 31, 1949; and as noncompensably disabling from August 1, 1949.

3.  The Veteran's emphysema is unrelated to his active duty or to any incident therein.

4.  The Veteran's service-connected inactive pleurisy and tuberculosis with effusion did not cause his death or contribute materially or substantially to the cause of his death.  


CONCLUSIONS OF LAW

1.  Emphysema was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A ,5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).

2.  A disability incurred in service did not cause, or contribute substantially or materially to the cause of, the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.101, 3.159, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation benefits based on service connection for the cause of death.  The United States Court of Appeals for Veterans Claims (Court) has held that, for a DIC claim, VCAA notice must include (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 (2007).  

Here, a pre-decisional notice letter in January 2008 complied with VA's duty to notify the appellant with regards to the issue of entitlement to service connection for the cause of the Veteran's death.  Specifically, this letter apprised the appellant of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the appellant, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the appellant's behalf.  

Pursuant to the Board's March 2011 Remand, a notice letter dated in April 2011 informed the appellant that, at the time of his death, the Veteran was service connected for inactive pleurisy and tuberculosis with effusion and provided an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, as well as information and evidence necessary to support the cause of death claim based on a disorder not yet service-connected.  Hupp at 352.  It also in particular notified the appellant of the criteria for assigning an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This correspondence was followed by a readjudication of the issue on appeal and issuance of a supplemental statement of the case in November 2011.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured a medical opinion in furtherance of the appellant's claim.  VA has no duty to inform or assist that was unmet.  The appellant has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.  

A pertinent VA opinion with respect to the issue on appeal was obtained in April 2011.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA opinion obtained in this case is sufficient, as it considered all of the pertinent evidence of record, including the written statements of the appellant, and provided explanations for the opinions stated.  Thus, the Board finds that VA's duty to assist with respect to obtaining a VA opinion concerning the issue adjudicated herein-entitlement to service connection for the cause of the Veteran's death has been met.  38 C.F.R. § 3.159(c)(4).  

II.  Analysis

The appellant contends that the Veteran's service-connected inactive pleurisy and tuberculosis with effusion contributed to his death.  
In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2011).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  Id.  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2011).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2011).

The standards and criteria for determining whether or not a disability from which a veteran has died is service-connected are the same standards and criteria employed for determining whether a disability is service connected generally, i.e., while the veteran is still alive.  38 U.S.C.A. § 1310 (West 2002).  Issues involved in a claim for Dependency and Indemnity Compensation [DIC] are decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106 (2011).  

Service connection may be established for a current disability in several ways.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).  Direct service connection may be established for a current disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(a), (b), (d) (2011).  Establishing direct service connection for a disability which has not been clearly shown in service requires evidence sufficient to show (1) the existence of a current disability; (2) the existence of a disease or injury in service; and, (3) a relationship or connection between the current disability and a disease contracted or an injury sustained during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(d) (2011); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Here, the Veteran's STRs show no treatment for, or diagnosis of, emphysema.  The only respiratory disorder shown in the Veteran's STRs is the service-connected inactive pleurisy and tuberculosis with effusion.  

According to post-service medical records, the Veteran's service-connected disability was shown to be asymptomatic.  A VA examination in October 1959 shows that the Veteran denied any rehospitalization for treatment since he was initially treated for tuberculosis in 1946.  He was diagnosed with inactive pleurisy and asymptomatic residuals of tuberculosis with effusion.  A letter from a nurse, F.P., dated in April 2000 shows that the Veteran had been treated since August 1997 for a history of hypertension, coronary artery disease with a history of myocardial infarction, congestive heart failure, chronic obstructive pulmonary disease (COPD), and a cerebrovascular accident (CVA). 

A May 2000 VA examination shows that the Veteran reported that his tuberculosis had not bothered him since service.  He reported a history of a CVA five years earlier; a history of congestive heart failure for the last seven years; a history of emphysema for at least five years; and a history of smoking one pack of cigarettes per day for at least 65 years (although he used to smoke more heavily-including a history of more than 100 pack years of smoking).  The Veteran was diagnosed with congestive heart failure; CVA; emphysema; and inactive tuberculosis.  

The Veteran was hospitalized in November 2007.  His admission history shows that he reported being a "long-time heavy smoker," "age 3 to the present."  He was diagnosed with acute dyspnea related to pneumonia and congestive heart failure; severe anemia and azotemia related to chronic renal failure and possible gastrointestinal (GI) bleeding; and abdominal tenderness.  Chest X-rays over the course of the Veteran's hospitalization revealed cardiomegaly and suspected mild interstitial edema; opacity in the right mid and lower lung fields, consistent with atelectasis and/or consolidation; and internal development of large left pleural effusion and possible left basilar parenchymal disease.  

A CT scan of the abdomen revealed bilateral small effusions; bilateral lower lobe atelectasis; and mild aneurismal dilatation of the distal abdominal aorta.  A CT scan of the chest revealed left lower lob atelectasis versus consolidation with a moderate left pleural effusion; nonspecific patchy opacities in the left lower lobe and lingula, which might be related to atelectasis or an infectious process; right basilar atelectasis with a small right pleural effusion; and cardiomegaly with diffuse anasarca.  A treatment record during the Veteran's hospitalization shows that he wanted to smoke.  The Veteran was discharged from the hospital on November 23, 2007.  His discharge diagnoses were congestive heart failure; chronic renal failure; GI hemorrhage; myocardial infarction; and peripheral vascular disease.  None of the Veteran's hospitalization records show that he had active tuberculosis or pleurisy.

The Veteran subsequently died on November [redacted], 2007.  The immediate cause of death listed on the certificate of death was emphysema.  No disorders contributing to the Veteran's death were listed.  A letter from J.B., M.D. dated in September 2008 show that, in the time he attended the Veteran, he treated him for congestive heart failure, GI hemorrhage, peripheral vascular disease, and pneumonia.  

A VA medical opinion was obtained in April 2011.  The examiner opined that the Veteran's service-connected pleurisy and tuberculosis with effusion less likely than not caused, materially contributed to, or hastened the Veteran's death.  The Veteran had an episode of pleurisy with effusion in service that was consistent with tuberculosis.  He was hospitalized for that condition.  He had follow-up examination in 1959 with resolution of the condition.  Although he had pleural effusions prior to his death, those were attributed to his episodic pneumonia and congestive heart failure.  The private medical records were silent for tuberculosis.  The examiner also opined that the Veteran's emphysema less likely as not had its clinical onset in service or was otherwise related to active service.  The Veteran's STRs were silent for any emphysema.  He had multiple chest X-rays in 1946, which were silent for characteristic changes associated with emphysema.  Rather, the VA physician felt that the Veteran's emphysema was more likely than not due to, or caused by, his lifelong heavy cigarette smoking.

Based on a review of the evidence, the Board finds that service connection for the cause of the Veteran's death is not warranted.  Initially, the Board finds the Veteran's service-connected inactive pleurisy and tuberculosis with effusion did not cause his death or contribute materially or substantially to the cause of his death.  As discussed above, the only disability listed on the certificate of death was emphysema.  No medical professional has provided any opinion to indicate that the Veteran's service-connected inactive pleurisy and tuberculosis with effusion caused his death or contributed materially or substantially to the Veteran's emphysema.  The only medical opinion of record, that of the April 2011 VA examiner, indicates that the Veteran's service-connected disability did not cause, materially contribute to, or hasten the Veteran's death.  That opinion is uncontradicted and is supported by a full rationale.  As noted by the VA examiner, the Veteran's private treatment records during November 2007 when he died failed to show tuberculosis or that the pleural effusions found were attributed to the Veteran's service-connected disability.  Rather, the private treatment records attributed the pleural effusions prior to the Veteran's death to his episodic pneumonia and congestive heart failure.  Therefore, based on the VA examiner's uncontradicted opinion, the Board finds that the Veteran's service-connected inactive pleurisy and tuberculosis with effusion did not cause his death or contribute materially or substantially to the cause of his death.  
Additionally, the evidence fails to show that the Veteran's cause of death--emphysema--is related to his military service.  His STRs fail to show emphysema.  In this regard, the appellant herself has not reported that the Veteran's emphysema had its onset in service.  The earliest evidence of record showing emphysema is the May 2000 VA examination where the Veteran reported at least a five year history of emphysema.  He did not provide any contentions at that time that his emphysema was related to his military service.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition) & Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of complaints, symptoms, or findings associated with emphysema for at least five decades between the period of active service and the Veteran's first report of emphysema is itself evidence which tends to show that emphysema did not have its onset in service or for many years thereafter.  

In this case, there is no competent medical evidence of record to suggest that the Veteran's emphysema was related to his military service.  The only medical opinion of record, that of the April 2011 VA examiner, shows that the Veteran's emphysema less likely as not had its clinical onset in service or was otherwise related to active service.  Rather, the Veteran's emphysema was more likely than not due to, or caused by, his lifelong heavy cigarette smoking.  That opinion is supported by a rationale and is uncontradicted.  As discussed above, the Veteran's post-service records document a lengthy cigarette smoking history.  The Veteran reported smoking since the age of three years old when he was admitted to the hospital in November 2007.  Moreover, even when he was hospitalized in November 2007, the Veteran still expressed a desire to smoke.  No medical evidence has been presented to show that the Veteran's emphysema was directly related to his military service.  

In sum, the evidence of record does not indicate that the Veteran's emphysema was related to his service.  Without competent evidence of an association between emphysema and his active duty, service connection for the cause of the Veteran's death is not warranted.

The Board acknowledges the appellant's belief that the Veteran's death was related to his military service.  However, there is no evidence of record showing that the appellant has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2011).  Consequently, the appellant's own assertions as to diagnosis and etiology of a disability have no probative value.

Accordingly, and based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the appellant's claim for service connection for the cause of the Veteran's death.  As the preponderance of the evidence is against the appellant's claim, the benefit-of-the-doubt rule does not apply, and the appellant's claim of entitlement to service connection for the cause of the Veteran's death is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


